Order entered August 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00738-CV

               JACK L. MARTIN AND KATHRAN J. MARTIN, Appellants

                                               V.

                            CHRISTINA LONZE BALL, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-06373

                                           ORDER
       Before the Court is appellee’s July 31, 2017 contest of statement of inability to afford

payment of court costs. Appellant Jack Martin filed a statement of inability to afford payment of

court costs or an appeal bond in this Court on June 27, 2017. By letter dated June 29, 2017 with

a copy sent to counsel for appellee, the Court informed appellant that he was allowed to proceed

without payment of this Court’s filing fees. See TEX. R. APP. P. 20.1(a), (c). We further

informed appellant that fees charged for preparation of the appellate record are governed by

Texas Rule of Civil Procedure 145. See id. 20.1(a). The fees for preparation of the clerk’s and

reporter’s records have been paid and the records have been filed.

       In her motion, appellee cites to rule 20.1(d)(2)(B) regarding the deadline for filing a

contest. Rule 20.1 was substantially revised effective September 1, 2016 and 20.1(d)(2)(B) no
longer exists. As noted above, rule 20.1 no longer covers payment for the appellate record. See

id. 20.1(a). The costs covered by rule 20.1 are the filing fees charged by the appellate court. See

id. A challenge to this Court’s decision to allow a party to proceed without payment of our costs

is not allowed. See TEX. R. APP. P. 20.1(c). Accordingly, we DENY appellee’s contest.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE